IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


U.S. BANK NATIONAL ASSOCIATION,          : No. 345 WAL 2017
AS TRUSTEE UNDER POOLING AND             :
SERVICING AGREEMENT DATED AS             :
OF MARCH 1, 2006 ASSET-BACKED            : Petition for Allowance of Appeal from
SECURITIES CORPORATION HOME              : the Order of the Superior Court
EQUITY LOAN TRUST, SERIES NC             :
2006-HE2 ASSET-BACKED PASS-              :
THROUGH CERTIFICATES, SERIES NC          :
2006-HE2, ET AL,                         :
                                         :
                  Respondent             :
                                         :
                                         :
             v.                          :
                                         :
                                         :
JAMES L. FORTUNATO, SR.,                 :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of January, 2018, the Petition for Allowance of Appeal

is DENIED.